 
Exhibit 10.1

[trigacquis001.jpg]
ADVISORY AGREEMENT


THIS ADVISORY (“Agreement”) is made and entered into as of this 15th day of June
2012 (“Effective Date”) by and between TRIG ACQUISITION 1, INC., a publicly held
Nevada corporation (“Company”) and Richard M. Cohen Consultants, Inc., a New
York corporation (“Advisor”) and its affiliates.


RECITALS


WHEREAS, Company desires to obtain independent advisory and consulting services
in connection with its business operations; and


WHEREAS, Advisor is engaged in the business of providing advisory services and
advising companies in connection with their business operations;


WHEREAS, Company desires to engage Advisor to perform certain consulting
services for it, and Advisor desires to perform consulting services for the
Company, subject to the terms and conditions of this Agreement;


THEREFORE, for the mutual promises contained herein, the parties hereto agree as
follows:


AGREEMENT


1.             ENGAGEMENT BY ADVISOR.


Company hereby engages Advisor and Advisor hereby agrees to hold itself
available to render, and to render at the reasonable request of the Company,
independent advisory and consulting services for the Company to the best of its
ability, upon the terms and conditions hereinafter set forth.  Such consulting
services shall include, but not be limited to, general consulting advice and
performance of services.


2.             TERM.


The term of this Agreement shall commence on June 15, 2012 and shall continue
through and including June 14, 2013, unless extended in accordance with
provisions of this Agreement.


3.             COMPENSATION.


The aggregate compensation payable during the term pursuant to this Agreement is
$120,000, payable in a combination of cash and stock of the Company on the
following basis:
 
 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
a.  
Restricted Common Stock: In consideration of the services to be rendered by
Advisor pursuant to this Agreement, Advisor shall be entitled to receive as
compensation $60,000 in the form of the Company’s common stock.  The number of
shares of common stock of the Company shall be based on a value equal to the per
share price that shares to be sold in the PIPE financing for the Company’s
acquisition of Grilled Cheese, Inc. concurrent with the Alternative Public
Offering. Advisor acknowledges that the common stock has not been registered
under the Securities Act of 1933, as amended, or under any state securities
laws.  Advisor is familiar with the provisions of the Securities Act and Rule
144 thereunder and understands that restrictions governing sale apply.



b.  
Cash: In consideration of the services to be rendered by Advisor pursuant to
this Agreement, Advisor shall receive $60,000 per annum at the rate of $5000 per
month with payments made on the first of each month. Commencing June 1, 2012,
the $5000 monthly shall be accrued and whatever balance has accrued will be paid
in full from the proceeds of the financing at the closing of the Company’s
initial acquisition and Alternative Public Offering.  Subsequent payments
following the closing will be due on the first of each month.



4.             INDEPENDENT CONTRACTOR.


It is expressly agreed that Advisor is acting as an independent contractor in
performing its services hereunder, and this Agreement is not intended to, nor
does it create, an employer-employee relationship nor shall it be construed as
creating any joint venture or partnership between the Company and
Advisor.  Advisor shall be responsible for all applicable federal, state and
other taxes related to Advisor's consulting fee and Company shall not withhold
or pay any such taxes on behalf of Advisor, including without limitation social
security, federal, state and other local income taxes.  Since Advisor is acting
solely as an independent contractor under this Agreement, Advisor shall not be
entitled to insurance or other benefits normally provided by Company to its
employees.  Advisor shall be relying upon the Company to supply accurate data
and information without independent verification.


5.             ASSIGNMENT.


This Agreement is being entered into in reliance upon and in consideration of
the singular skill and qualifications of Advisor.  Neither Advisor nor the
Company shall voluntarily, or by operation of law assign or otherwise transfer
the obligations incurred on its part pursuant to terms of this Agreement without
the prior written consent of the other party.  Any attempt at assignment or
transfer by either party of its obligations hereunder, without such consent,
shall be null and void.


6.             CONFIDENTIALITY.


Advisor recognizes that during the course of Advisor's activities on behalf of
the Company, it will accumulate certain proprietary and confidential information
and trade secrets used in the Company's business and will have divulged to it
certain confidential and proprietary information and trade secrets about the
business, operations and prospects of the Company, which constitute valuable
business assets of the Company.  Advisor hereby acknowledges and agrees that
such information, except for information which is in the public domain prior to
Advisor’s receipt thereof, or which subsequently becomes part of the public
domain other than by Advisor’s breach of a confidentiality obligation, or which
Advisor can clearly demonstrate was in its possession prior to receipt thereof
from the Company and was developed by Advisor or received by Advisor from a
third-party without breach of such third-parties confidentiality obligations
with respect thereto (“Proprietary Information”) is confidential and proprietary
and constitutes trade secret information and the Proprietary Information belongs
to the Company and not to Advisor.  Advisor agrees, to the extent not prohibited
by law, that it shall not, at any time during or after the Term of this
Agreement and one year after the expiration or termination of this Agreement,
disclose, divulge or make known, directly or indirectly, to any person, or
otherwise use or exploit in any manner any Proprietary Information obtained by
Advisor under this Agreement, except in connection with and to the extent
required by its performance of its duties hereunder for the Company.  Upon
termination of this Agreement, Advisor shall deliver to Company all tangible
displays and repositories of Proprietary Information.
 
 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
7.             TERMINATION.


This Agreement may be terminated on the occurrence of any one of the following
events:


7.1           The expiration of the Term hereof;


7.2           By the Company “with cause,” effective upon delivery of written
notice to Advisor given at any time (without any necessity for prior notice) if
any of the following shall occur:
(a)           a material breach of this Agreement by Advisor, which breach has
not been cured within thirty (30) days after a written demand for such
performance is delivered to Advisor by the Company that specifically identifies
the manner in which the Company believes that Advisor has breached this
Agreement;


(b)           any material acts or events which inhibit Advisor from fully
performing its responsibilities to the Company in good faith, such as (i) a
felony criminal conviction; (ii) any other criminal conviction involving
Advisor's lack of honesty or Advisor's moral turpitude; (iii) drug or alcohol
abuse; or (iv) acts of dishonesty, gross carelessness or gross misconduct.


8.            DISCLAIMER OF RESPONSIBILITY FOR ACTS OF COMPANY.


The obligations of the Advisor described in this Agreement consist solely of the
furnishing of information and advice to the Company.  In no event shall Advisor
be required by this Agreement to act as the agent of the Company or otherwise to
represent or make decisions for the Company.  All final decisions with respect
to acts of the Company or its affiliates, whether or not made pursuant to or in
reliance on information or advice furnished by Advisor hereunder, shall be those
of the Company or such affiliates and Advisor shall under no circumstances be
liable for any expenses incurred or loss suffered by the Company as a
consequence of such decisions.


9.             GENERAL PROVISIONS.


9.1           Governing Law and Jurisdiction.  This Agreement shall be governed
by and interpreted in accordance with the laws of the State of New York.  Each
of the parties hereto consents to such jurisdiction for the enforcement of this
Agreement and matters pertaining to the transaction and activities contemplated
hereby.


9.2           Attorneys' Fees.  In the event a dispute arises with respect to
this Agreement, the party prevailing in such dispute shall be entitled to
recover all expenses, including, without limitation, reasonable attorneys' fees
and expenses incurred in ascertaining such party's rights, in preparing to
enforce or in enforcing such party's rights under this Agreement, whether or not
it was necessary for such party to institute suit.
 
 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
9.3           Complete Agreement.  This Agreement supersedes any and all of the
other agreements, either oral or in writing, between the Parties with respect to
the subject matter hereof and contains all of the covenants and agreements
between the parties with respect to such subject matter in any manner
whatsoever.  Each party to this Agreement acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party, or anyone herein, and that no other agreement, statement or promise not
contained in this Agreement shall be valid or binding.  This Agreement may be
changed or amended only by an amendment in writing signed by all of the Parties
or their respective successors-in-interest.


9.4           Binding.  This Agreement shall be binding upon and inure to the
benefit of the successors-in-interest, assigns and personal representatives of
the respective Parties.


9.5           Notices.  All notices and other communications provided for or
permitted hereunder shall be made by hand delivery, first class mail, telex or
telecopied, addressed as follows:


Party:
Company:
TRIG Acquisition 1, Inc.
   
A. J. Cervantes, CEO
   
641 Lexington Avenue
   
Suite 1526
   
New York, NY 10022
       
Advisor:
Richard M Cohen Consultants, Inc
   
Richard M. Cohen, Principal
   
100 East Hartsdale Ave 
   
Suite 6IE
   
Hartsdale NY 10530

 
All such notices and communications shall be deemed to have been duly
given:  when delivered by hand, if personally delivered; five (5) business days
after deposit in any Post Office in the continental United States or Canada,
postage prepaid, if mailed; when answered back, if telexed; and when receipt is
acknowledged or confirmed, if telefaxed.  No notices may be sent via computer
generated electronic mail (so-called “email”).


9.6           Unenforceable Terms.  Any provision hereof prohibited by law or
unenforceable under the law of any jurisdiction in which such provision is
applicable shall as to such jurisdiction only be ineffective without affecting
any other provision of this Agreement.  To the full extent, however, that such
applicable law may be waived to the end that this Agreement be deemed to be a
valid and binding agreement enforceable in accordance with its terms, the
Parties hereto hereby waive such applicable law knowingly and understanding the
effect of such waiver.


9.7           Execution in Counterparts.  This Agreement may be executed in
several counterparts and when so executed shall constitute one agreement binding
on all the Parties, notwithstanding that all the Parties are not signatory to
the original and same counterpart.


9.8           Further Assurance.  From time to time each Party will execute and
deliver such further instruments and will take such other action as any other
Party may reasonably request in order to discharge and perform their obligations
and agreements hereunder and to give effect to the intentions expressed in this
Agreement.


 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
9.9           Incorporation by Reference.  All exhibits referred to in this
Agreement are incorporated herein in their entirety by such reference.
 
9.10        Miscellaneous Provisions.  The various headings and numbers herein
and the grouping of provisions of this Agreement into separate articles and
paragraphs are for the purpose of convenience only and shall not be considered a
party hereof.  The language in all parts of this Agreement shall in all cases be
construed in accordance with its fair meaning as if repared by all Parties to
the Agreement and not strictly for or against any of the Parties.


9.11        Applicable Law.  This Agreement shall be construed as a whole and in
accordance with its fair meaning.  This Agreement shall be interpreted in
accordance with the laws of the State of New York.


9.12        Entire Agreement.  This Agreement, together with the documents and
exhibits referred to herein, embodies the entire understanding among the parties
and merges all prior discussions or communications among them, and no party
shall be bound by any definitions, conditions, warranties, or representations
other than as expressly stated in this Agreement, or as subsequently set forth
in writing, signed by the duly authorized representatives of all of the parties
hereto. This agreement, when executed shall supercede and render null and void
any and all preceding oral or written understandings and agreements.


9.13        No Oral Change; Waiver.  This Agreement may only be changed,
modified, or amended in writing by the mutual consent of the parties
hereto.  The provisions of this Agreement may only be waived in or by a writing
signed by the party against whom enforcement of any waiver is sought.


10.           INDEMNIFICATION.


Both Parties shall indemnify, defend and hold the other party harmless against
any and all claims, loss, cost, liability, or expense (including, without
limitation, reasonable attorneys’ fees and costs) incurred, sustained and/or
paid by either party arising out of (i) any breach by either party of any of its
representations, warranties or covenants made under or in connection with this
Agreement, or (ii) the gross negligence or willful misconduct of either party in
its performance under this Agreement.
 
11.           WARRANTIES AND REPRESENTATIONS.


Advisor’s advisory services are provided on a best efforts basis and are based
on its personal experience and expertise.  There are no guarantees, warranties
or representations of any kind that Advisor's advice or services will produce
any specific results for the benefit of the Company.  Actual results may
substantially and materially differ from those suggested by Advisor or included
in the Exhibits attached hereto.  Advisor represents and warrants to Company
that (a) it is under no contractual restriction or other restrictions or
obligations that are inconsistent with this Agreement, the performance of his
duties and the covenants hereunder, and (b) it is under no physical or mental
disability that would interfere with his keeping and performing all of the
agreements, covenants and conditions to be kept or performed hereunder.


 
Page 5 of 6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 

“COMPANY”   “ADVISOR”           TRIG Acquisition 1, Inc.   Richard M. Cohen
Consultants, Inc                By:     By:     Its:
 
  Its:
 
  Date:
 
  Date:
 
 

 
 
Page 6 of 6 

--------------------------------------------------------------------------------